OPINION OF THE COURT
R. JAMES STROKER, Circuit Judge.
The Defendant has appealed the trial Court’s denial of his motion *16for discharge based on the State’s failure to commence prosecution against him within the applicable period under the statute of limitations. [F.S. 775.15(2)(c)] He was charged by Florida Uniform Traffic Citation with driving under the influence on June 20, 1987. The citation was filed with the Clerk of Court rather than being issued to the Defendant. The clerk issued a Summons to Appear which was returned unserved. A capias was subsequently issue but not executed until November 11, 1989.
The prosecution in this case would have commenced with the filing of the charging document provided the summons or capias had been served or executed without unreasonable delay. A delay in excess of two years is clearly unreasonable unless the State is able to produce compelling evidence of diligent efforts to locate the Defendant within the state. Such a delay may otherwise not be unreasonable upon the presentation by the State of evidence that the Defendant was actively concealing his whereabouts to avoid service or had relocated to a foreign jurisdiction. No such evidence was forthcoming in this case.
The order of the trial court denying Defendant’s Motion to Discharge is reversed, the Judgment and Sentence is hereby vacated and the Defendant is hereby discharged from further prosecution in this case.
DONE AND ORDERED in Chambers, at Orlando, Orange COunty, Florida, this 16th day of November, 1990.